Citation Nr: 1507003	
Decision Date: 02/18/15    Archive Date: 02/26/15

DOCKET NO.  11-00 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a bilateral knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel



INTRODUCTION

The Veteran had active service from August 1996 to March 1997.

This case comes before the Board of Veterans' Appeals (Board) on appeal of an August 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In this matter, the Veteran requested that he be afforded a videoconference hearing before the Board.  See December 2010 VA Form 9.  At the time of the request, the Veteran was incarcerated; however, recent evidence indicates that the Veteran has been released from prison.  See July 2014 VA examination report.  

In a December 2014 letter, VA notified the Veteran that he was scheduled for a videoconference hearing before the Board on January 13, 2015.  However, the Veteran failed to appear for the hearing.  A review of the record shows that VA's December 2014 letter was apparently returned as undeliverable; thus, the Veteran did not receive notice of the hearing.  

The Veteran's representative has highlighted the fact that the Veteran did not receive notice of the Board hearing, noting that the notice letter was returned as undeliverable, but has not provided a current address for the Veteran  See January 21, 2015, Appellant's Brief.  He has not indicated that the Veteran has consented to any withdrawal of the request.  See 38 C.F.R. § 20.704(e) (2014).  This indicates to the Board that with regard to that the Veteran wishes to provide testimony to a VLJ at the RO.  Good cause has thus been shown to provide the Veteran another opportunity for a hearing.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should attempt to contact the Veteran and his representative, and make reasonable efforts to determine his current address of record.  Based upon any information received, verify/correct the Veteran's current mailing address in all systems.

2.  After the development directed in paragraph 1 is completed to the extent possible, schedule the Veteran for a Travel Board or Videoconference hearing at the RO before a Veterans Law Judge.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


